EXHIBIT 10.3

Form of Warrant

NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS AND NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY BE SOLD OR TRANSFERRED UNLESS THE REGISTRATION
PROVISIONS OF THE SAID ACT AND APPLICABLE STATE SECURITIES LAWS HAVE BEEN
COMPLIED WITH OR UNLESS COMPLIANCE WITH SUCH PROVISIONS IS NOT REQUIRED.

December 19, 2005

WILSON HOLDINGS, INC

COMMON STOCK PURCHASE WARRANT

Void after December 19, 2015

     This Warrant (the “Warrant”) entitles [                        ] (including
any successors or assigns, the “Holder”), for value received, to purchase from
Wilson Holdings, Inc., a Nevada corporation, at any time and from time to time,
subject to the terms and conditions set forth herein, during the period starting
from 5:00 a.m. on the Initial Exercise Date (as defined in Section 1 below) to
5:00 p.m., Eastern time, on the Expiration Date (as defined in Section 1 below)
at which time this Warrant shall expire and become void, all or any portion of
the vested Warrant Shares at the Exercise Price (as defined in Section 1 below).
This Warrant also is subject to the following terms and conditions:

     1. Definitions. As used in this Warrant, the following terms shall have the
respective meanings set forth below or elsewhere in this Warrant as referred to
below:

     “Affiliate” means any Person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control
with, a Person, as such terms are used and construed under Rule 144, and any
Person (or group of Persons) who share(s) voting or investment power or is (are)
deemed a beneficial owner(s), as such terms are used and construed under Rule
13d-3 of the rules and regulations promulgated under the Securities Exchange Act
of 1934, as amended, including, without limitation, any Person that serves as a
general partner and/or investment adviser or in a similar capacity of a Person.

     “Common Stock” means the common stock, $0.001 par value per share, of the
Company (including any securities into which or for which such shares may be
exchanged for, or converted into, pursuant to any stock dividend, stock split,
stock combination, recapitalization, reclassification, reorganization or other
similar event).

      “Company” means Wilson Holdings, Inc., a Nevada corporation.

--------------------------------------------------------------------------------

      “Exercise Price” means $2.00 per share of Common Stock, as applicable and
as adjusted from time to time pursuant to the terms of this Warrant.

     “Expiration Date” means December 19, 2015.

     “Fair Market Value” shall mean (i) if the Common Stock is traded on Nasdaq,
then the last reported sale price per share of Common Stock on The NASDAQ Stock
Market or any national securities exchange in which such Common Stock is quoted
or listed, as the case may be, on the date immediately preceding each date the
Warrant is exercised or, if no such sale price is reported on such date, such
price on the next preceding business day in which such price was reported, (ii)
if the Common Stock is traded over-the-counter with an average weekly trading
volume as reported on the Pink Sheets of not less than 250,000 shares for each
of the four full trading weeks ending on the trading day immediately preceding
the date the Warrant is ex with an average weekly trading volume as reported on
the Pink Sheets of not less than 250,000 shares for each of the four full
trading weeks ending on the trading day immediately preceding the date the
Warrant is exercised, then the average of the closing bid and asked prices over
the five (5) trading days ended on the trading day immediately preceding each
date the Warrant is exercised or (iii) if such Common Stock is not traded,
quoted or listed on The NASDAQ Stock Market or any national securities exchange
or the over-the-counter market, then the fair market value of a share of Common
Stock, as determined in good faith by the Board of Directors of the Company.

     “Holder” has the meaning set forth in the preamble of this Warrant.

     “Initial Exercise Date” means the date on which this Warrant first vests in
accordance with Section 2.2 hereof.

     “Notes” means the 5% Convertible Notes due December 1, 2012 issued pursuant
to the Securities Purchase Agreement.

     “Person” (whether or not capitalized) means an individual, entity,
partnership, limited liability company, corporation, association, trust, joint
venture, unincorporated organization, and any government, governmental
department or agency or political subdivision thereof.

     “SEC” means the Securities and Exchange Commission

     “Shares” means the shares of Common Stock issuable upon conversion of the
Notes issued pursuant to the Securities Purchase Agreement.

     “Securities Purchase Agreement” means that certain Securities Purchase
Agreement dated December 19, 2005, by and between the Company and the initial
Holders.

     “Vesting Date” has the meaning set forth in Section 2.2 hereof.

2

--------------------------------------------------------------------------------

     “Warrant Shares” means an aggregate of [ ] shares of Common Stock, which
amount shall be adjusted to give effect to all adjustments thereto provided for
herein, including, without limitation, those set forth in Section 4 hereof.

2.     Exercise of Warrant.

        2.1     Method of Exercise; Payment.

                 (a)     Cash Exercise. Subject to all of the terms and
conditions hereof (including the vesting provisions set forth below), this
Warrant may be exercised, in whole or in part, with respect to any then vested
Warrant Shares, at any time and from time to time during the period commencing
on the Initial Exercise Date and ending at 5:00 p.m., Eastern Time, on the
Expiration Date, by surrender of this Warrant to the Company at its principal
office, accompanied by a subscription substantially in the form attached hereto,
executed by the Holder and accompanied by (a) wire transfer of immediately
available funds or (b) certified or official bank check payable to the order of
the Company, in each case in the amount obtained by multiplying (i) the number
of Warrant Shares for which the Warrant is being exercised, as designated in
such subscription, by (ii) the Exercise Price. Thereupon, the Holder shall be
entitled to receive the number of duly authorized, validly issued, fully paid
and nonassessable Warrant Shares determined as provided for herein.

                 (b)     Cashless Exercise/Conversion. Subject to all of the
terms and conditions hereof (including the vesting provisions set forth below),
the Holder shall have the right to convert this Warrant, in whole or in part,
with respect to any then vested Warrant Shares, at any time and from time to
time during the period commencing on the Initial Exercise Date and ending at
5:00 p.m., Eastern Time, on the Expiration Date, by surrender of this Warrant to
the Company at its principal office, accompanied by a conversion notice
substantially in the form attached hereto, executed by the Holder. Thereupon,
the Holder shall be entitled to receive a number of duly authorized, validly
issued, fully paid and nonassessable Warrant Shares equal to:

                             (i)     (A)     (x) the number of Warrant Shares
(subject to adjustment as provided in Section 3 hereof) which such Holder would
be entitled to receive upon exercise of such Warrant for the number of Warrant
Shares designated in such conversion notice (without giving effect to any
adjustment thereof pursuant to this subsection), multiplied by (y) the Fair
Market Value of each such Warrant Share so receivable upon such exercise

> > minus

                                     (B)     (x) the number of Warrant Shares
(subject to adjustment as provided in Section 3 hereof) which such Holder would
be entitled to receive upon exercise of such Warrant for the number of Warrant
Shares designated in such conversion notice (without giving effect to any
adjustment thereof pursuant to this subsection), multiplied by (y) the Exercise
Price

3

--------------------------------------------------------------------------------

> > divided by

                         (ii)     the Fair Market Value per Warrant Share.

             2.2     Vesting. This Warrant shall become exercisable with respect
to Warrant Shares (“vest”) as follows: (i) with respect to 25% of the Warrant
Shares, on February 2, 2006, if a registration statement covering the resale of
the Shares shall not have been filed with the SEC by such date, (ii) with
respect to an additional 25% of the Warrant Shares, on April 18, 2006, if a
registration statement covering the resale of the Shares shall not have been
declared effective by the SEC by such date and remained continuously effective
through such date, (iii) with respect to an additional 25% of the Warrant Shares
on May 18, 2006, if a registration statement covering the resale of the Shares
shall not have been declared effective by the SEC by such date and remained
continuously effective through such date, and (iv) with respect to the remaining
25% of the Warrant Shares, on June 17, 2006, if a registration statement
covering the resale of the Shares shall not have been declared effective by the
SEC by such date and remained continuously effective through such date;
provided, however, that notwithstanding the foregoing, the Warrant Shares shall
vest in accordance with clauses (i)-(iv) above only to the extent that, after
giving effect to such vesting, such vesting will not result in the Holder
(together with its Affiliates) owning, holding or beneficially owning more than
9.99% of the Common Stock (the “Ownership Limit”), and at any time, and from
time to time, if the Holder (together with its Affiliates) owns, holds or
beneficially owns a percentage less than the Ownership Limit, then this Warrant
shall thereafter vest or continue to vest, first with respect to any Warrant
Shares that would have vested in accordance with clauses (i)-(iv) above but for
the Ownership Limit and second, otherwise in accordance with clauses (i)-(iv)
above, but in each case, again, only to the extent that, after giving effect to
such vesting, such vesting will not result in the Holder (together with its
Affiliates) owning, holding or beneficially owning more than the Ownership
Limit; provided further that if this Warrant does not vest and become
exercisable for any Warrant Shares in accordance with this paragraph, then this
Warrant shall become null and void.

             2.3     Delivery of Stock Certificates on Exercise. As soon as
practicable after the exercise of this Warrant, and in any event within three
(3) business days thereafter, the Company, at its expense, and in accordance
with applicable securities laws, will cause to be issued in the name of and
delivered to the Holder, or as the Holder may direct (subject in all cases, to
the provisions of Section 8 hereof), a certificate or certificates for the
number of Warrant Shares purchased by the Holder on such exercise, plus, in lieu
of any fractional share to which the Holder would otherwise be entitled, cash
equal to such fraction multiplied by the Fair Market Value.

             2.4     Shares To Be Fully Paid and Nonassessable. All Warrant
Shares issued upon the exercise of this Warrant shall be validly issued, fully
paid and nonassessable, free of all liens, taxes, charges and other encumbrances
or restrictions on sale (other than those set forth herein).

4

--------------------------------------------------------------------------------

             2.5     Fractional Shares. No fractional shares of Common Stock or
scrip representing fractional shares of Common Stock shall be issued upon the
exercise of this Warrant. With respect to any fraction of a share of Common
Stock called for upon any exercise hereof, the Company shall make a cash payment
to the Holder as set forth in Section 2.3 hereof.

             2.6     Issuance of New Warrants; Company Acknowledgment. Upon any
partial exercise of this Warrant, the Company, at its expense, will forthwith
and, in any event within three (3) business days, issue and deliver to the
Holder a new warrant or warrants of like tenor, registered in the name of the
Holder, exercisable, in the aggregate, for the balance of the Warrant Shares.
Moreover, the Company shall, at the time of any exercise of this Warrant, upon
the request of the Holder, acknowledge in writing its continuing obligation to
afford to the Holder any rights to which the Holder shall continue to be
entitled after such exercise in accordance with the provisions of this Warrant;
provided, however, that if the Holder shall fail to make any such request, such
failure shall not affect the continuing obligation of the Company to afford to
the Holder any such rights.

             2.7     Payment of Taxes and Expenses. The Company shall pay any
recording, filing, stamp or similar tax which may be payable in respect of any
transfer involved in the issuance of, and the preparation and delivery of
certificates (if applicable) representing, (i) any Warrant Shares purchased upon
exercise of this Warrant and/or (ii) new or replacement warrants in the Holder’s
name or the name of any transferee of all or any portion of this Warrant.

     3.     Payment of Exercise Price. The Exercise Price for the Warrant Shares
being purchased may be paid (i) in cash, by certified check or by wire transfer
to an account designated in writing by the Company, (ii) by the Holder
surrendering a number of Warrant Shares having a Fair Market Value on the date
of exercise equal to, greater than (but only if by a fractional share) or less
than the required aggregate Exercise Price, in which case the Holder shall
receive the number of Warrant Shares to which it would otherwise be entitled
upon such exercise, less the surrendered shares, or (iii) any combination of the
methods described in the foregoing clauses (i) and (ii).

     4.     Adjustment of Exercise Price. The Exercise Price shall be subject to
adjustment from time to time upon the happening of certain events as follows:

             4.1.     Subdivision or Combination of Stock. If at any time or
from time to time after the date hereof, the Company shall subdivide (by way of
stock dividend, stock split or otherwise) its outstanding shares of Common
Stock, the Exercise Price in effect immediately prior to such subdivision shall
be reduced proportionately and the number of Warrant Shares (calculated to the
nearest whole share) shall be increased proportionately such that the number of
Warrant Shares after such subdivision shall constitute the same percentage of
Common Stock (calculated on a fully diluted basis) as the Warrant shares had
represented immediately preceding the subdivision, and conversely, in the event
the outstanding shares of Common Stock shall be combined (whether by stock
combination, reverse stock split or otherwise) into a smaller number of 

5

--------------------------------------------------------------------------------

shares, the Exercise Price in effect immediately prior to such combination shall
be increased proportionately and the number of Warrant Shares (calculated to the
nearest whole share) shall be reduced proportionately such that the number of
Warrant Shares after such combination shall constitute the same percentage of
Common Stock (calculated on a fully diluted basis) as the Warrant shares had
represented immediately preceding the combination. The Exercise Price and the
number of Warrant Shares, as so adjusted, shall be readjusted in the same manner
upon the happening of any successive event or events described in this Section
4.1.

             4.2     Adjustment for Stock Dividends. If at any time after the
date hereof, the Company shall declare a dividend or make any other distribution
upon any class or series of stock of the Company payable in shares of Common
Stock or securities convertible into shares of Common Stock, the Exercise Price
and the number of Warrant Shares to be obtained upon exercise of this Warrant
shall be adjusted proportionately to reflect the issuance of any shares of
Common Stock or convertible securities, as the case may be, issuable in payment
of such dividend or distribution. The Exercise Price and the number of Warrant
Shares, as so adjusted, shall be readjusted in the same manner upon the
happening of any successive event or events described in this Section 4.2.

             4.3     Adjustments for Reclassifications. If the Common Stock
issuable upon the conversion of this Warrant shall be changed into the same or a
different number of shares of any class(es) or series of stock, whether by
reclassification or otherwise (other than an adjustment under Sections 4.1 and
4.2 or a merger, consolidation, or sale of assets provided for under Section
4.4), then and in each such event, the Holder hereof shall have the right
thereafter to convert each Warrant Share into the kind and amount of shares of
stock and other securities and property receivable upon such reclassification,
or other change by holders of the number of shares of Common Stock into which
such Warrant Shares would have been convertible immediately prior to such
reclassification or change, all subject to successive adjustments thereafter
from time to time pursuant to and in accordance with, the provisions of this
Section 4.

             4.4     Adjustments for Merger or Consolidation. In the event that,
at any time or from time to time after the date hereof, the Company shall (a)
effect a reorganization, (b) consolidate with or merge into any other Person,
(c) sell or transfer all or substantially all of its properties or assets, or
(d) sell or transfer more than 50% of the voting capital stock of the Company
(whether issued and outstanding, newly issued, from treasury, or any combination
thereof) to any other person under any plan or arrangement contemplating the
consolidation or merger, sale or transfer, or dissolution of the Company, then,
in each such case, the Holder, upon the exercise of this Warrant as provided in
Section 2.1 hereof at any time or from time to time after the consummation of
such reorganization, consolidation, merger or sale or the effective date of such
dissolution, as the case may be, shall receive, in lieu of the Warrant Shares
issuable on such exercise immediately prior to such consummation or such
effective date, as the case may be, the stock and property (including cash) to
which the Holder would have been entitled upon the consummation of such
consolidation or merger, or sale or transfer, or in connection with such
dissolution, as the case may be, if the Holder had so exercised this Warrant
immediately prior thereto (assuming the payment by the Holder of the Exercise
Price therefor as required 

6

--------------------------------------------------------------------------------

hereby in a form permitted hereby, which payment shall be included in the assets
of the Company for the purposes of determining the amount available for
distribution), all subject to successive adjustments thereafter from time to
time pursuant to, and in accordance with, the provisions of this Section 4.

             4.5     Continuation of Terms. Upon any reorganization,
consolidation, merger or transfer (and any dissolution following any such
transfer) referred to in this Section 4, this Warrant shall continue in full
force and effect and the terms hereof shall be applicable to the shares of
Common Stock and other securities and property receivable upon the exercise of
this Warrant after the consummation of such reorganization, consolidation or
merger or the effective date of dissolution following any such transfer, as the
case may be, and shall be binding upon the issuer of any such Common Stock or
other securities, including, in the case of any such transfer, the Person
acquiring all or substantially all of the properties or assets or more than 50%
of the voting capital stock of the Company (whether issued and outstanding,
newly issued or from treasury or any combination thereof), whether or not such
Person shall have expressly assumed the terms of this Warrant.

             4.6     Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the Exercise Price and number of Warrant Shares
pursuant to this Section 4, this Warrant shall, without any action on the part
of the Holder, be adjusted in accordance with this Section 4, and the Company,
at its expense, promptly shall compute such adjustment or readjustment in
accordance with the terms hereof and prepare and furnish to the Holder a
certificate setting forth such adjustment or readjustment, showing in detail the
facts upon which such adjustment or readjustment is based. The Company will
forthwith send a copy of each such certificate to the Holder in accordance with
Section 10.4 below.

     5.     Registration Rights. The Warrant Shares shall be entitled to
registration rights and all other rights as applicable to such shares in
accordance with that certain Registration Rights Agreement, dated as of the date
hereof, as amended, by and among the Company and the Investors named therein.

     6.     Notices of Record Date. Upon (a) any establishment by the Company of
a record date of the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend or
other distribution, or right or option to acquire securities of the Company, or
any other right, or (b) any capital reorganization, reclassification,
recapitalization, merger or consolidation of the Company with or into any other
corporation, any transfer of all or substantially all the assets of the Company,
or any voluntary or involuntary dissolution, liquidation or winding up of the
Company, or the sale, in a single transaction, of a majority of the Company’s
voting stock (whether newly issued, or from treasury, or previously issued and
then outstanding, or any combination thereof), the Company shall mail to the
Holder at least ten (10) business days, or such longer period as may be required
by law, prior to the record date specified therein, a notice specifying (i) the
date established as the record date for the purpose of such dividend,
distribution, option or right and a description of such dividend, distribution,
option or right, (ii) the date on which any such reorganization, 

7

--------------------------------------------------------------------------------

reclassification, transfer, consolidation, merger, dissolution, liquidation or
winding up, or sale is expected to become effective and (iii) the date, if any,
fixed as to when the holders of record of Common Stock shall be entitled to
exchange their shares of Common Stock for securities or other property
deliverable upon such reorganization, reclassification, transfer, consolidation,
merger, dissolution, liquidation or winding up.

     7.     Exchange of Warrant. Subject to the provisions of Section 8 hereof
(if and to the extent applicable), this Warrant shall be exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for new
warrants of like tenor, each registered in the name of the Holder or in the name
of such other persons as the Holder may direct (upon payment by the Holder of
any applicable transfer taxes). Each of such new warrants shall be exercisable
for such number of Warrant Shares as the Holder shall direct, provided that all
of such new warrants shall represent, in the aggregate, the right to purchase
the same number of Warrant Shares and cash, securities or other property, if
any, which may be purchased by the Holder upon exercise of this Warrant at the
time of its surrender.

     8.     Transfer Provisions, etc.

             8.1     Legends. Each certificate representing any Warrant Shares
issued upon exercise of this Warrant, and of any shares of Common Stock into
which such Warrant Shares may be converted, shall bear the following legend:

> “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
> SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE
> ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO
> AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, REGISTRATION
> UNDER SAID ACT.”

             8.2     Mechanics of Transfer.

                     (a)     Any transfer of all or any portion of this Warrant
(and the Warrant Shares), or of any interest herein or therein, that is
otherwise in compliance with applicable law shall be effected by surrendering
this Warrant to the Company at its principal office, together with a duly
executed form of assignment, in the form attached hereto. In the event of any
such transfer of this Warrant, the Company shall issue a new warrant or warrants
of like tenor to the transferee(s), representing, in the aggregate, the right to
purchase the same number of Warrant Shares and cash, securities or other
property, if any, which may be purchased by the Holder upon exercise of this
Warrant at the time of its surrender.

                     (b)     In the event of any transfer of all or any portion
of this Warrant in accordance with Section 8.2(a) above, the Company shall issue
(i) a new warrant of like tenor to the transferee, representing the right to
purchase the number of Warrant Shares, and cash, securities or other property,
if any, which were purchasable by the Holder of the transferred portion of this
Warrant, and (ii) a new warrant of like tenor to the 

8

--------------------------------------------------------------------------------

Holder, representing the right to purchase the number of Warrant Shares, and
cash, securities or other property, if any, purchasable by the Holder of the
un-transferred portion of this Warrant. Until this Warrant or any portion
thereof is transferred on the books of the Company, the Company may treat the
Holder as the absolute holder of this Warrant and all right, title and interest
therein for all purposes, notwithstanding any notice to the contrary.

             8.3     No Restrictions on Transfer. Subject to compliance with
applicable securities laws, this Warrant and any portion hereof, the Warrant
Shares and the rights hereunder may be transferred by the Holder in its sole
discretion at any time and to any Person or Persons, including without
limitation Affiliates and affiliated groups of such Holder, without the consent
of the Company.

             8.4     Warrant Register. The Company shall keep at its principal
office a register for the registration, and registration of transfers, of the
Warrants. The name and address of each Holder of one or more of the Warrants,
each transfer thereof and the name and address of each transferee of one or more
of the Warrants shall be registered in such register. The Company shall give to
any Holder of a Warrant promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered Holders of the Warrants.

     9.     Lost, Stolen or Destroyed Warrant. Upon receipt by the Company of
evidence satisfactory to it of loss, theft, destruction or mutilation of this
Warrant and, in the case of loss, theft or destruction, on delivery of a
customary affidavit of the Holder and indemnity agreement, or, in the case of
mutilation, upon surrender of this Warrant, the Company at its expense will
execute and deliver, or will instruct its transfer agent to execute and deliver,
a new Warrant of like tenor and date, and any such lost, stolen or destroyed
Warrant thereupon shall become void.

     10.     General.

             10.1     Authorized Shares, Reservation of Shares for Issuance. At
all times while this Warrant is outstanding, the Company shall maintain its
corporate authority to issue, and shall have authorized and reserved for
issuance upon exercise of this Warrant, such number of shares of Common Stock,
any other capital stock or other securities as shall be sufficient to perform
its obligations under this Warrant (after giving effect to any and all
adjustments to the number and kind of Warrant Shares purchasable upon exercise
of this Warrant).

             10.2     No Impairment. The Company will not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issuance or sale of securities, sale or
other transfer of any of its assets or properties, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith carry out all such terms
and take such action as may be necessary or appropriate in order to protect the
rights of the Holder hereunder against impairment. Without limiting the
generality of the foregoing, the  

9

--------------------------------------------------------------------------------

Company (a) will not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the amount payable therefor
on such exercise, and (b) will take all action that may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the exercise of this Warrant.

             10.3     No Rights as Stockholder. The Holder shall not be entitled
to vote or to receive dividends or to be deemed the holder of Common Stock that
may at any time be issuable upon exercise of this Warrant for any purpose
whatsoever, nor shall anything contained herein be construed to confer upon the
Holder any of the rights of a stockholder of the Company or any right to vote
for the election of directors or upon any matter submitted to stockholders at
any meeting thereof, or to give or withhold consent to any corporate action
(whether upon any recapitalization, issuance or reclassification of stock,
change of par value or change of stock to no par value, consolidation, merger or
conveyance or otherwise), or to receive notice of meetings (except to the extent
otherwise provided in this Warrant), or to receive dividends or subscription
rights, until the Holder shall have exercised this Warrant and been issued
Warrant Shares in accordance with the provisions hereof.

             10.4     Notices. All notices, requests, consents and other
communications hereunder shall be in writing and shall be deemed to have been
given if personally delivered or delivered by overnight courier or mailed by
first-class registered or certified mail, postage prepaid, return receipt
requested, or sent by fax machine, addressed as follows:

                          (a)     if to the Company at:

Wilson Holdings, Inc.
2700 Via Fortuna, Suite 400
Austin, Texas 78746
Attention: Chief Financial Officer
Fax: (512)

                         with copies to:

Andrews Kurth LLP
111 Congress Avenue, Suite 1700
Austin, Texas 78701
Attention: Carmelo Gordian
Fax: (512) 320-9292

                                         (b)     if to the Holder, at the
Holder’s address appearing in the books maintained by the Company.

     11     Amendment and Waiver. No failure or delay of the Holder in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Holder are 

10

--------------------------------------------------------------------------------

cumulative and not exclusive of any rights or remedies which it would otherwise
have. The terms of this Warrant may be amended, modified or waived only with the
written consent of the Company and the Holder.

     12.     Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York, as such laws are applied to
contracts entered into and wholly to be performed within the State of New York
and without giving effect to any principles of conflicts or choice of law that
would result in the application of the laws of any other jurisdiction.

     13.     Covenants To Bind Successor and Assigns. All covenants,
stipulations, promises and agreements in this Warrant contained by or on behalf
of the Company shall bind its successors and assigns, whether so expressed or
not.

     14.     Severability. In case any one or more of the provisions contained
in this Warrant shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

     15.     Construction. The definitions of this Warrant shall apply equally
to both the singular and the plural forms of the terms defined. Wherever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The section and paragraph headings used herein are
for convenience of reference only, are not part of this Warrant and are not to
affect the construction of or be taken into consideration in interpreting this
Warrant.

     16.     Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive the defense in any action for specific performance that a remedy at law
would be adequate. In any action or proceeding brought to enforce any provision
of this Warrant or where any provision hereof is validly asserted as a defense,
the successful party to such action or proceeding shall be entitled to recover
reasonable attorneys’ fees in addition to any other available remedy.

[SIGNATURE PAGE FOLLOWS]

11

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Company has executed this Common Stock Purchase
Warrant as of the date first set forth above.

COMPANY:    WILSON HOLDINGS, INC.      By:
 
  Clark Wilson,    President and Chief Executive Officer 


 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO COMMON STOCK PURCHASE WARRANT]

--------------------------------------------------------------------------------

NOTICE AND
SUBSCRIPTION 

  To:    WILSON HOLDINGS, INC.    Date:  _____________________     2700 Via
Fortuna, Suite 400          Austin, TX 78746     

 

     The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the attached Warrant for, and to exercise thereunder,
__________shares of Common Stock, of WILSON HOLDINGS, INC., a Nevada
corporation, and tenders herewith payment of $__________, representing the
aggregate purchase price for such shares based on the price per share provided
for in such Warrant. Such payment is being made in accordance with Section
2.1(a) of the attached Warrant.

Please issue a certificate or certificates for such shares of Common Stock in
the following name or names and denominations and deliver such certificate or
certificates to the person or persons listed below at their respective addresses
set forth below:

_______________________________
_______________________________
_______________________________
_______________________________

If said number of shares of Common Stock shall not be all the shares of Common
Stock issuable upon exercise of the attached Warrant, a new Warrant is to be
issued in the name of the undersigned for the balance remaining of such shares
of Common Stock less any fraction of a share of Common Stock paid in cash.

Dated:    ___________,  ______ __________________________  Signature 


The undersigned Wilson Holdings, Inc. hereby acknowledges receipt of this Notice
and Subscription and authorizes issuance of the shares of Common Stock described
above.

Wilson Holdings, Inc.    By:   Title:   Date:  


--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

(To be executed upon assignment of Warrant)

For value received, __________________________________hereby sells, assigns and
transfers unto __________________the attached Warrant [__% of the attached
Warrant], together with all right, title and interest therein, and does hereby
irrevocably constitute and appoint ____________________attorney to transfer said
Warrant [said percentage of said Warrant] on the books of WILSON HOLDINGS, INC.,
a Nevada corporation, with full power of substitution in the premises.

     If not all of the attached Warrant is to be so transferred, a new Warrant
is to be issued in the name of the undersigned for the balance of said Warrant.

     The undersigned hereby agrees that it will not sell, assign, or transfer
the right, title and interest in and to the Warrant unless applicable federal
and state securities laws have been complied with.

 

Dated:    ___________,  ______ __________________________  Signature 


--------------------------------------------------------------------------------

FORM OF CONVERSION NOTICE 

  To:    WILSON HOLDINGS, INC.    Date:  _____________________     2700 Via
Fortuna, Suite 400          Austin, TX 78746     

 

The undersigned registered holder of the attached Warrant hereby irrevocably
converts such Warrants with respect to ________1 Warrant Shares which such
holder would be entitled to receive upon the exercise hereof, and requests that
the certificates for such shares be issued in the name of, and delivered to
_________________, whose address is as follows:

_______________________________
_______________________________
_______________________________
_______________________________

Such conversion is being made in accordance with Section 2.1(b) of the attached
Warrant. The undersigned hereby represents and warrants as follows:

     (a)     the undersigned is acquiring such shares of Common Stock for its
own account for investment and not for resale or with a view to distribution
thereof in violation of the Securities Act; and

     (b)     the undersigned is an “accredited investor” as defined in Rule 501
of Regulation D promulgated under the Securities Act and was not organized for
the purpose of acquiring the Warrant or such shares of Common Stock. The
undersigned’s financial condition is such that it is able to bear the risk of
holding such securities for an indefinite period of time and the risk of loss of
its entire investment. The undersigned has sufficient knowledge and experience
in investing in companies similar to the Company so as to be able to evaluate
the risks and merits of its investment in the Company.

Dated:    _______________________________________     (Signature must conform in
all respects to name of      holder as specified on the face of Warrant) 
_______________________________________     (Street Address)     
_______________________________________     (City)                 
(State)                                  (Zip Code)

 

_______________________

1 Insert here the number of Warrant Shares into which the Warrant is convertible
(or, in the case of a partial conversion, the number of Warrant Shares as to
which the Warrants evidenced by this Warrant Certificate are then being
converted). In the case of a partial conversion, a new Warrant Certificate will
be issued and delivered, representing the unconverted portion of the Warrants,
to the holder surrendering this Warrant Certificate.

--------------------------------------------------------------------------------

 

The undersigned Wilson Holdings, Inc. hereby acknowledges receipt of this
Conversion Notice and authorizes issuance of the shares of Common Stock
described above.

Wilson Holdings, Inc.    By:   Title:   Date:  